--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




AGENCY AND INTERLENDER AGREEMENT
 


This AGENCY AND INTERLENDER AGREEMENT (as amended, restated or otherwise
modified from time to time, this “Agreement”) is dated as of August 10, 2012,
and is entered into among Kalamalka Partners Ltd., a company incorporated under
the laws of the Province of British Columbia, (the “Agent”) and each Person who
signs a counterpart of this Agreement from time to time as a
lender (collectively, the “Lenders”) and is acknowledged, consented to and
agreed to by Naked Boxer Brief Clothing Inc. (“Naked”), a corporation
domesticated under the laws of the State of Nevada, and Search By Headlines.com
Corp. (“SBH”), a corporation incorporated under the laws of the State of Nevada
(Naked and SBH together, the “Borrowers”).
 
WHEREAS:
 
 
A.  
pursuant to certain promissory notes and subject to the terms and conditions
thereof, the Lenders have agreed to make certain loans to the Borrowers; and

 
 
B.  
the Lenders wish to appoint the Agent to act on their behalf as to certain
matters and wish to set out their rights with respect to one another, each as
provided in this Agreement;

 
NOW, THEREFORE, in consideration of the premises set out herein and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  
DEFINED TERMS.

 
All capitalized terms used in this Agreement, unless the context requires a
different meaning, have the respective meanings indicated below.
 
(a)  
“Applicable Law” means all laws, rules and regulations applicable to the
Borrowers, any property, conduct, transaction, covenant or Loan Document in
question, including all applicable common law and equitable principles; all
provisions of all applicable provincial, federal and foreign constitutions,
statutes, rules, regulations, treaties and orders of governmental bodies; and
all orders, judgments and decrees of all courts and arbitrators.

 
(b)  
“Bankruptcy Code” means (a) the Bankruptcy Code of the United States, 11 U.S.C.
Section 101 et seq., and/or (b) any of the Companies’ Creditors Arrangement Act
(Canada), the Bankruptcy and Insolvency Act (Canada) and the Winding-Up and
Restructuring Act (Canada) or any similar statute, in each case as amended from
time to time.

 
(c)  
“Bankruptcy Event” means, with respect to a Borrower, the occurrence of any one
or more of the following events:

 
(1)  
it passes a resolution, institutes proceedings (whether formal or informal), or
consents to the filing of a petition for its winding-up, liquidation or
dissolution or files or consents to the filing of a notice of intention to make
a proposal, petition, answer or consent seeking reorganization, readjustment or
arrangement in


 
 

--------------------------------------------------------------------------------

 
 
(2)  
connection with any insolvency proceeding, composition or similar relief under
any Applicable Law or a receiver, receiver-manager, manager, custodian,
liquidator or trustee or similar officer or official of itself or any part of
its property is appointed, or it makes an assignment for the benefit of Lenders
or is unable, or admits its inability in writing, to pay its debts as they
become due or otherwise acknowledges its insolvency or voluntarily suspends
transaction of its usual business, or any action is taken by such Borrower in
furtherance of any of the aforesaid purposes or if such Borrower commits any
other act of bankruptcy under, or makes any application or filing pursuant to,
the Bankruptcy Code; or

 
(3)  
any application, petition or proposal is made or filed with respect to it under
the Bankruptcy Code or any other legislation seeking reorganization,
readjustment or arrangement in connection with any insolvency proceeding,
composition or similar relief under any other Applicable Law, or a proceeding
(whether formal or informal) is instituted, filed or initiated for its winding
up, liquidation or dissolution or seeking an order adjudging it insolvent or the
appointment of any receiver, receiver-manager, manager, custodian, liquidator or
trustee or similar officer or official of it or over all or any part of its
property or a petition in bankruptcy is instigated by a Borrower other than it,
and such application, proceeding or petition is not dismissed, stayed or
withdrawn within 60 days after it has notice or knowledge of the institution
thereof provided that a Bankruptcy Event shall have occurred immediately
(i) upon the appointment of a receiver, receiver-manager, trustee, custodian,
liquidator or similar officer or official of a Borrower, or (ii) if it is
determined by the Majority Lenders, acting in their sole discretion, that the
Borrower against whom such application, petition or proceeding is brought is not
contesting such application, proceeding or petition in good faith, in all cases
whether or not such application, proceeding or petition is dismissed, stayed or
withdrawn within 60 days after the Borrower against whom such application,
petition or proceeding is brought has notice or knowledge of the institution
thereof.

 
(d)  
“Business Day” means any day that is not a Saturday, a Sunday, or a day on which
commercial banks in Vancouver, British Columbia are required or authorized to be
closed.

 
(e)  
“Collateral” means all property of the Borrowers in which a Lien has been
granted either to the Agent, for the benefit of the Lenders, or pursuant to the
Notes.

 
(f)  
“Enforcement Notice” means written notice given by the Majority Lenders to the
Agent (i) stating that a Trigger Event has occurred and further stating whether
the Trigger Event constituted an Event of Default in respect of a scheduled
payment, and the nature and date thereof, specifying in reasonable detail the
circumstances of such satisfaction and (ii) setting forth instructions to the
Agent to exercise all or any such rights, powers and remedies as are available
under the Loan Documents.

 
(g)  
“Event of Default” has the meaning ascribed to it in the Notes.


 
2

--------------------------------------------------------------------------------

 
 
(h)  
“Insolvency Proceeding” means any event, action, case, or proceeding commenced
by or against a Borrower, or any agreement by such Borrower, for (i) the entry
of an order for relief under any chapter or provision of the Bankruptcy Code or
any other insolvency, arrangement, dissolution, liquidation or similar debt
adjustment law (whether provincial, federal, or foreign); (ii) the appointment
of a receiver, receiver-manager, trustee, liquidator, monitor, or other
custodian for such Person or any part of its properties; (iii) an assignment for
the benefit of Lenders of such Borrower; (iv) the liquidation, dissolution, or
winding up of the affairs of such Borrower solely in the context of a
financially distressed situation and not in the ordinary course of business in
lieu of merger activity otherwise permitted by the Notes; or (v) without
limiting the generality of any of the foregoing, the occurrence of a Bankruptcy
Event with respect to such Borrower.

 
(i)  
“Joinder Agreement” means an agreement in form and substance satisfactory to the
Agent, acting reasonably, pursuant to which the assignee or transferee of a
Lender or the assignee of the Agent becomes a party to this Agreement.

 
(j)  
“Lien” means, with respect to any Borrower or Collateral, any interest in any
real, personal or other property which secures payment or performance of, or
which is created as a result of a non-payment of, any obligation and shall
include any mortgage, lien, encumbrance, charge, hypothecation or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 
(k)  
“Loan Documents" means, collectively, the Notes, the Naked Security Agreement,
the SBH Security Agreement and all of such other security and agreements to be
entered into, or granted under, pursuant to the Notes, whether executed prior
to, contemporaneously with or subsequent to the Notes, as each of the Loan
Documents may be amended, extended, renewed, replaced, restated and in effect
from time to time.

 
(l)  
“Loan Facilitation Warrants” means the 48,000 warrants for shares of SBH, as
more particularly set out in Section 7A(d), earned by the Agent as of the date
hereof in consideration of the Agent facilitating the loans to the Borrowers by
the Lenders.

 
(m)  
“Majority Lenders” means, at any time, the Lenders holding a majority of the
Obligations, or, if there are no amounts outstanding in respect of the
Obligations, then the Lenders whose aggregate commitments in respect of the
Obligations constitute not less than 66-2/3% thereof.

 
(n)  
“Naked Security Agreement” means the security agreement dated August 10, 2012
granted by Naked in favour of the Agent for the rateable benefit of the Lenders
providing for the grant of a security interest by Naked in all of the
“Collateral” (as defined therein).

 
(o)  
“Notes” means collectively the promissory notes (as those notes may be amended,
extended, renewed, replaced, restated and in effect from time to time) made
jointly and severally by the Borrowers in favour of each of the Lenders from
time to time.

 
(p)  
"Obligations" means, all present and future debts, liabilities, obligations,
covenants and duties of the Borrowers (including interest thereon) in each case
whether primary,


 
3

--------------------------------------------------------------------------------

 
 
(q)  
secondary, direct or indirect, secured or unsecured, fixed, absolute or
contingent, joint, several or independent, due or to become due, liquidated or
unliquidated, and whether created directly or acquired by assignment or
otherwise, including, without limitation, those arising under or in connection
with:

 
(1)  
the Borrowers’ obligations under the Notes and any of the other Loan Documents
to which they are a party, including, without limitation the unpaid principal
amount of, and accrued interest on, the Notes, including, without limitation,
any interest which accrues (at the rate provided in the applicable Loan
Documents) after the commencement of any bankruptcy or insolvency proceeding
with respect to a Borrower or any other Person, whether or not allowed or
allowable principal, interest thereon, charges and other costs and expenses as
therein set forth;

 
(2)  
all of the obligations with respect to payment of any costs and expenses
incurred or advances made by the Agent and the Lenders, or any of them, pursuant
to all or any of the Loan Documents to protect the Collateral (as defined in the
SBH Security Agreement and the Naked Security Agreement) and to fulfill the
obligations of the Borrowers or any other Person party to all or any of the Loan
Documents, together with interest thereon from the time such costs and expenses
are incurred or advances made, at the rate or rates from time to time provided
for in the Notes but in any case not in excess of the maximum rate permitted by
applicable law;

 
(3)  
performance by the Borrowers or any other Person which is a party to all or any
of the Loan Documents to which each is a party and the agreements, terms and
conditions as set forth or incorporated therein and all amendments,
modifications, renewals, restatements, replacements and/or extensions of any of
the Loan Documents, in effect from time to time, including, but not limited to,
amendments, modifications, extensions, renewals, restatements, replacements
and/or extensions which are evidenced by new or additional instruments,
documents or agreements or which change the rate of interest on any obligation
secured hereby.

 
(r)  
“Person” means and includes an individual, a partnership, a corporation, a joint
stock company, a trust, an unincorporated association, a joint venture or other
entity or a governmental body or any agency or political subdivision thereof.

 
(s)  
“SBH Security Agreement” means the security agreement dated August 10, 2012
granted by SBH in favour of the Agent for the rateable benefit of the Lenders
providing for the pledge, hypothecation and grant of a security interest by SBH
in all of the Collateral (as defined therein).

 
(t)  
 “Trigger Event” means:

 
(1)  
the occurrence of an Event of Default which is continuing;

 
(2)  
the declaration by any Lender that the Obligations due to such Lender are or


 
4

--------------------------------------------------------------------------------

 
 
(3)  
have become due and payable before the stated maturity or before the regularly
scheduled dates of payment of such Obligations;

 
(4)  
the commencement of any enforcement action by the Agent or any Lender as a
result of an Enforcement Notice;

 
(5)  
any action by any Lender to exercise its right of set-off of amounts held by
such Lender with respect to the Obligations to it; or

 
(6)  
the commencement of an Insolvency Proceeding by or against a Borrower.

 
The words "hereof," "herein" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement and section references are to this
Agreement unless otherwise specified.  The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.
 
2.  
APPOINTMENT.

 
2.1  
Appointment and Acceptance of Appointment

 
The Lenders hereby appoint and designate Kalamalka Partners Ltd. as Agent
hereunder and under the Loan Documents to hold the Loan Documents as agent for
the rateable benefit of the Lenders and to carry out the responsibilities and
exercise the powers and rights set out in this Agreement and the powers and
rights related to enforcement of the Loan Documents that would otherwise be
carried out and exercised separately by the Lenders.  The Agent hereby accepts
such appointment on the terms and conditions set forth herein.
 
2.2  
Authorizations

 
The Lenders hereby authorize the Agent:
 
(a)  
to carry out the responsibilities and exercise the powers and rights vested in
the Agent in this Agreement, the Notes and the other Loan Documents;

 
(b)  
to exercise all of their respective rights and remedies under the Loan Documents
to the exclusion of the Lenders at any time when an Enforcement Notice shall be
in effect (subject to a withdrawal of such authorization upon written notice to
the Agent executed by the Majority Lenders); and

 
(c)  
to exercise such other rights and powers as are reasonably incidental to the
foregoing rights and powers, or as are customarily and typically exercised by
agents performing duties similar to the duties of the Agent hereunder and under
the Loan Documents.

 
The duties of the Agent shall be deemed administrative in nature, and the Agent
shall not have, by reason of this Agreement, or any of the Loan Documents, a
fiduciary relationship with any Lender.  The Agent shall exercise that degree of
care, diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.

 
5

--------------------------------------------------------------------------------

 
LIMITATIONS ON DUTIES AND ACTIONS OF AGENT.
 
The Agent shall have full authority to act on behalf of the Lenders in all
matters set out in Section 2, but shall not have any duties or responsibilities
except those expressly set forth in this Agreement, the Notes and the other Loan
Documents except that the Agent shall not be bound by any duties or
responsibilities set forth in any Loan Document entered into after the date
hereof that are more burdensome to the Agent than those set forth herein or in
the Loan Documents as in effect on the date hereof.  The Agent shall not be
liable for any action taken or omitted by it, or any action suffered by it to be
taken or omitted, excepting only its own gross negligence or wilful misconduct.
 
3.  
AGENT’S USE OF PROFESSIONALS.

 
The Agent may employ one or more professionals to advise or assist it from time
to time.  The Agent shall be entitled to rely on the advice and statements of
professionals so selected.  The Agent may pay reasonable remuneration for all
services performed for it in the discharge of its duties hereof without taxation
for costs or fees of any counsel, solicitor or attorney.
 
4.  
INSTRUCTIONS FROM LENDERS; PERMITTED INACTION.

 
Unless otherwise excused as provided herein the Agent shall act on all written
instructions received from the Majority Lenders with respect to any action to be
taken or not to be taken in connection with this Agreement or any of the Loan
Documents including, without limitation, actions to be taken in connection with
an Insolvency Proceeding in respect of a Borrower.  If the Agent shall request
instructions from the Majority Lenders with respect to taking any particular
action in connection with this Agreement or any of the Loan Documents, the Agent
shall be entitled to refrain from taking such particular action unless and until
it shall have received written instructions from the Majority Lenders (in which
event it shall be required to act in accordance with such written instructions
unless otherwise excused as provided herein); and the Agent shall not incur any
liability to any Person for so refraining.  Without limiting the foregoing, the
Lenders shall not have any right of action whatsoever against the Agent as a
result of the Agent taking or not taking any action hereunder or any of the Loan
Documents pursuant to or in accordance with the written instructions of the
Majority Lenders, except for the Agent’s own gross negligence or wilful
misconduct in connection with any action taken or not taken by it.  In addition,
without limiting the generality of the above provisions of this Section 5, the
Agent shall not be required to act on any instructions purportedly given by the
Majority Lenders to instruct the Agent if it has any reason to question whether
the Majority Lenders have given such instructions, or if it believes that there
is any question of interpretation as to the meaning of such instructions, until
such time as it is satisfied that the Majority Lenders have given such
instructions or such question of interpretation has been resolved to its
satisfaction.  Notwithstanding anything to the contrary contained in this
Agreement or any of the Loan Documents, the Agent shall not be required to take
any action that is, in its opinion (which may be, but is not required to be,
based on the advice of legal counsel), contrary to Applicable Law or the terms
of any of the Loan Documents or that would, in its reasonable opinion, subject
it or any of its officers, employees, representatives, or directors to personal
liability or that would require it to expend or risk its own funds.
 
5.  
INSTRUCTIONS BY LENDERS.

 
An approval, instruction or other expression of the Majority Lenders may be
obtained by instrument in writing without any meeting of the Lenders.  An
approval, instruction or other expression by the Majority Lenders shall be
binding upon all Lenders as against the Agent, and the Agent shall be bound to
give effect thereto accordingly (unless explicitly excused pursuant to the
provisions hereof).  Nothing in this Section 6 shall require any meeting of the
Lenders to be held for any purpose, nor shall any Lender be required to attend
any such

 
6

--------------------------------------------------------------------------------

 
meeting.  The Lenders have appointed the Agent to act on their behalf in
accordance with this Agreement and the Loan Documents and the Lenders agree that
if the Borrowers receive oral or written instructions from any Lender (including
the Majority Lenders) with respect to taking any particular action in connection
with this Agreement or any of the Loan Documents, the Borrowers shall be
entitled to refrain from taking such particular action unless and until they
have received written instructions from the Agent (in which case they shall be
required to act in accordance with such written instructions unless otherwise
excused as provided herein) and the Borrowers shall not incur any liability to
any Person for so refraining.
 
7.           SPECIFIC POWER AND DUTIES OF THE AGENT.
 
Without restricting its other powers set out in this Agreement, the Agent shall:
 
(a)           collect from the Lenders the advances made by them under the
Notes;
 
 
(b)
maintain a bank account (the “Agent’s Account”) into which it will deposit the
proceeds of each Note when received from the Lenders;

 
 
(c)
deposit into the Agent’s Account when received the advances by the Lenders under
the Notes;

 
 
(d)
maintain a bank account (the “Borrowers’ Account”) listing as
authorized  signatories to any deposits, cheques, transfers and other
instruments drawn thereon two representatives of the Borrowers and two
representatives of the Agent, with one representative of the Borrowers and one
representative of the Agent required to sign any such deposits, cheques,
transfers and other instruments;

 
 
(e)
on receipt of written directions from the Borrowers and signed by an individual
purporting to be an authorized signatory of the Borrowers, to transfer from the
Agent’s Account to the Borrower’s Account such amounts from time to time as
provided in such written directions; and

 
 
(f)
to deposit in the Agent’s account all payments of interest and all repayments of
principal under the Notes and to pay those amounts on a rateable basis to the
Lenders within five business days of those amounts being credited to the Agent’s
Account.

 
7A.           WARRANTS
 
Concurrently with the issuance of the Notes, SBH shall issue the following
warrants (the “Warrants”):
 
(a)  
50,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of SBH at a price of twenty-five cents
(USD$0.25) per share until the earlier of 4:00 p.m. Pacific time on August 10,
2014 and the occurrence of


 
7

--------------------------------------------------------------------------------

 
 
(b)  
certain events set out in the form of certificate for the Warrants mutually
agreed to by the Agent and SBH, to be issued to the following holders:

 
(1)  
David Lund – 25,000 warrants;

 
(2)  
Bryce Stephens – 12,500 warrants; and

 
(3)  
John Nelson – 12,500 warrants.

 
(c)  
150,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of SBH at a price of twenty-five cents
(USD$0.25) per share until the earlier of 4:00 p.m. Pacific time on following
August 10, 2015 and the occurrence of certain events set out in the form of
certificate for the Warrants mutually agreed to by the Agent and SBH, to be
issued to the following holders:

 
(1)  
Darroch Investments Ltd. – 25,000 warrants;

 
(2)  
Laurie Darroch – 100,000 warrants; and

 
(3)  
Cathryn Jean Cope – 25,000 warrants.

 
(d)  
400,000 transferable warrants entitling the holders thereof to purchase one (1)
Common share with a par value of $0.001 in the capital of SBH at a price of
twenty-five cents (USD$0.25) per share until the earlier of 4:00 p.m. Pacific
time on August 10, 2014 and the occurrence of certain events set out in the form
of certificate for the Warrants mutually agreed to by the Agent and SBH, to be
issued to the following holder:

 
(1)  
Kalamalka Partners Ltd. – 400,000 warrants.

 
(e)  
the Loan Facilitation Warrants, being 48,000 transferable warrants entitling the
holders thereof to purchase one (1) Common share with a par value of $0.001 in
the capital of SBH at a price of twenty-five cents (USD$0.25) per share until
the earlier of 4:00 p.m. Pacific time on August 10, 2014 and the occurrence of
certain events set out in the form of certificate for the Warrants mutually
agreed to by the Agent and SBH, to be issued to the following holder:

 
(1)  
Kalamalka Partners Ltd. – 48,000 warrants.

 
(f)  
100,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of SBH at a price of fifty cents
(USD$0.50) per share until the earlier of 4:00 p.m. Pacific time on the next
Business Day following August 10, 2015 and the occurrence of certain events set
out in the form of certificate for the Warrants mutually agreed to by the Agent
and SBH, to be issued to the following holders:

 
(1)  
Darroch Investments Ltd. – 25,000 warrants;

 
(2)  
Laurie Darroch – 50,000 warrants; and


 
8

--------------------------------------------------------------------------------

 
 
(3)  
Cathryn Jean Cope – 25,000 warrants.

 
(g)  
500,000 transferable warrants entitling the holders thereof to purchase one (1)
Common share with a par value of $0.001 in the capital of SBH at a price of
fifty cents (USD$0.50) per share until the earlier of 4:00 p.m. Pacific time on
the next Business Day following August 10, 2014 and the occurrence of certain
events set out in the form of certificate for the Warrants mutually agreed to by
the Agent and SBH, to be issued to the following holders:

 
(1)  
Kalamalka Partners Ltd.  – 500,000 warrants.

 
8.           NO RESPONSIBILITY OF AGENT FOR CERTAIN MATTERS.
 
The Agent:
 
(a)  
shall not be responsible in any manner whatsoever for the correctness of any
recitals, statements, representations, or warranties contained herein or in any
of the other Loan Documents except for those expressly made by the Agent herein;

 
(b)  
makes no representation or warranty as to and is not responsible in any way for:

 
(1)  
the value, location, existence, or condition of any Collateral;

 
(2)  
the financial condition of the Borrowers or the title of any of the Borrowers to
any of the Collateral;

 
(3)  
the sufficiency of the security afforded by this Agreement or the Loan Documents
or whether registration in respect thereof has been properly effected or
maintained;

 
(4)  
the validity, genuineness, correctness, perfection, or priority of any Lien with
respect to the Collateral,

 
(5)  
other than in respect of itself subject to the Agent’s representations herein,
the validity, proper execution, enforceability, legality, or sufficiency of this
Agreement or any Loan Document; or

 
(6)  
the identity, authority or right of any Lender or Borrower executing any
document;

 
and the Agent shall have no liability or responsibility in respect of any such
matters, or for the filing or renewal of any registration of any Loan
Document.  The Agent shall not be required to ascertain or inquire as to the
performance by a Borrower of any of its covenants or obligations hereunder or
under any of the other Loan Documents.
 
9.           LIMITED DUTIES OF AGENT REGARDING COLLATERAL.
 
The Agent shall not be responsible for insuring any of the Collateral, for the
payment of taxes, charges, fines, levies, assessments, or Liens upon any of the
Collateral and shall be indemnified therefor as provided in Section 12
hereof.  Furthermore, the Agent shall not be responsible for the maintenance or
safeguarding of any Collateral, except as provided in the immediately following
sentence when the Agent has possession of any Collateral.  The Agent shall not
have any duty to any of the Borrowers or the Lenders with respect to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Agent selected by it with

 
9

--------------------------------------------------------------------------------

 
reasonable care or any income therefrom or for the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord the Collateral in its actual possession substantially the same degree of
care as the Agent accords its own assets and the duty to account for monies
received by it.
 
10.           RELIANCE ON EXPERTS AND WRITINGS.
 
The Agent shall be entitled and fully authorized to rely and act, and shall be
fully protected in relying and acting, upon any writing, instruction,
resolution, notice, consent, certificate, affidavit, letter, facsimile or e-mail
or other document believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of professionals (including, without limitation, counsel to the
Lenders), independent accountants and other experts selected by the Agent, the
Borrowers or the Lenders.  The Agent shall not have any duty to verify or
confirm the content of any writing, instruction, resolution, notice, consent,
certificate, affidavit, letter, facsimile, e-mail or other document as provided
in this section.
 
11.           RESIGNATION AND REMOVAL OF AGENT.
 
11.1           Resignation or Removal.
 
The Agent may resign on 90 days’ prior written notice (or such shorter period as
may be agreed to by the Majority Lenders and the Agent) to the Lenders and may
be removed for or without cause at any time by the Majority Lenders.  In the
event of any resignation or removal, the Majority Lenders shall have the right
to appoint a successor Agent, but, if the Majority Lenders have not appointed a
successor Agent within 60 days after the retiring Agent’s giving of notice of
resignation or its removal, the retiring Agent shall, at the expense of the
Lenders, on behalf of the Lenders either appoint a successor Agent or apply to
the appropriate court to make such appointment.  Upon the acceptance of any
appointment as a Agent hereunder by a successor, to be evidenced by the
successor Agent’s execution and delivery to the other parties hereto of a
counterpart of this Agreement and a Joinder Agreement, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges, duties and obligations of the retiring Agent, and the retiring Agent
shall be discharged from any further duties and obligations as Agent, as
appropriate, under this Agreement and the Loan Documents.  The payment and
indemnity obligations of the Borrowers and the Lenders provided for in Section
12 hereof shall survive any such removal or resignation in favour of the
retiring Agent in respect of any matter arising during its tenure as Agent.
 
11.2           Vesting.
 
Upon the request of any successor Agent, at the expense of the Borrowers, the
Lenders, the Borrowers and the predecessor Agent shall promptly execute and
deliver such instruments, conveyances, and assurances reflecting terms
consistent with the terms hereof and the Loan Documents then in effect for

 
10

--------------------------------------------------------------------------------

 
the purpose of more fully and certainly vesting and confirming in such successor
Agent all rights, powers, duties, and obligations of the predecessor Agent
hereunder and under the Loan Documents, and the predecessor Agent shall also
promptly assign and deliver to the successor Agent any Collateral subject to the
Lien of the Loan Documents that may then be in its possession.
 
11.3           Successors.
 
Any entity into which a Agent may be amalgamated, merged or with which it may be
consolidated, or any entity resulting from any amalgamation, merger or
consolidation to which a Agent shall be a party, or any state, provincial or
national bank or trust company in any manner succeeding to the corporate trust
business of a Agent, as a whole or substantially as a whole, shall be the
successor of such Agent hereunder if legally bound hereby as such successor,
without the necessity for execution or filing of any paper or any further act on
the part of any of the parties hereto, anything to the contrary contained herein
notwithstanding.
 
12.           INDEMNITY.
 
12.1           Indemnity by Borrowers.
 
Without limiting any other protection of the Agent hereunder or otherwise by
law, the Borrowers shall, jointly and severally, indemnify the Agent for any and
all liabilities, obligations, losses, damages, penalties, actions, claims,
demands, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (other than the Agent’s normal fees for its services
hereunder) that may be suffered by, imposed on, incurred by or asserted against
the Agent whether groundless or otherwise, howsoever arising from or out of any
act, omission or error of the Agent in any way relating to or arising out of
this Agreement or any Loan Document or any of the Collateral or the enforcement
of any of the terms of any thereof, including fees and expenses of special
counsel; provided that neither Borrower shall be liable for any such payment to
the Agent to the extent the obligation to make such payment arises solely from
such the Agent’s negligence or wilful misconduct.  All statements from the Agent
or any other Person for obligations owing by the Borrowers pursuant to the
preceding sentence shall be sent to Lenders in the first instance but may
thereafter be sent to the Borrowers if timely payment is not made.  Any amount
due under this Section 12.1 and unpaid 30 days after request for such payment
will bear interest from the expiration of such 30 days at a rate per annum equal
to the then current rate charged by the Agent from time to time, payable on
demand.  All amounts so payable and the interest thereon will be payable out of
any assets in the possession of the Agent in priority to amounts owing to any
and all other parties.
 
12.2           Indemnity by Lenders.
 
The Lenders agree that they indemnify the Agent (to the extent not paid or
reimbursed by the Borrowers pursuant to the preceding Section 12.1 and without
limiting the obligation of the Borrowers to do so), rateably in accordance with
the respective principal amounts of Obligations held by the Lenders at the time
such claim arises; provided that no Lender shall be liable to the Agent for all
or any portion of such claims resulting from the Agent’s gross negligence or
wilful misconduct.  The indemnity obligations of the Lenders under this Section
12.2 are subject to the right of any Lender not to be or become subject to such
indemnity obligations in respect of any Enforcement Action.
 

 
11

--------------------------------------------------------------------------------

 
12.3           Survival.
 
The obligations of the Borrowers and the Lenders under this Section 12 shall
survive the payment in full of all the other Obligations, the resignation or
removal of the Agent and the termination of this Agreement.
 
13.           AGENT’S FUNDS NOT AT RISK.
 
For purposes of clarity, no provision of this Agreement or the Loan Documents
and no request of any Lender or other Person shall require the Agent to expend
or risk any of its own funds, or to take any legal or other action under this
Agreement or the Loan Documents which might in its reasonable judgment involve
any expense or any financial or other liability unless the Agent shall be
furnished with indemnification acceptable to it, acting reasonably, including
the advance of funds sufficient in the judgment of the Agent to satisfy such
liability, costs and expenses.
 
14.           INDEPENDENT CREDIT DECISIONS.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based upon such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the Loan Documents.  Each Lender also acknowledges that
it will, independently and without reliance upon either the Agent or any other
Lender and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action hereunder or under the Loan Documents.
 
15.           DETERMINATION OF LENDERS; SUBSEQUENT LENDERS BOUND.
 
The Agent may deem and treat the payee of any promissory note or other evidence
of indebtedness or obligation relating to any Obligation as the owner thereof
for all purposes hereof unless and until:
 
(a)  
a written notice of the assignment or transfer thereof signed by such payee; and

 
(b)  
a written acknowledgement agreeing to be bound by the terms hereof signed by the
assignee or transferee, each in form reasonably satisfactory to the Agent, shall
have been filed with the Agent.  Any request, authority or consent of any Person
who at the time of making such request or giving such authority or consent is
the holder of any such note or other evidence of indebtedness or obligation
shall be conclusive and binding on any subsequent holder, transferee or assignee
of such note or other evidence of indebtedness or obligation and of any note or
notes or other evidences of indebtedness or obligation issued in exchange
therefor.

 
16.           INTERLENDER PROVISIONS
 
16.1           Enforcement Action
 
No Lender may initiate any Insolvency Proceeding with respect to any of the
Collateral, except to the extent such Lender is acting or qualifies as the
“Majority Lenders” and is instructing the Agent.  No Lender may seek, and each
Lender hereby waives, any right to require any of the Collateral to be
partitioned.
 
This Agreement shall not be deemed to restrict or prohibit any Lender from
participating in any Insolvency Proceeding against a Borrower.

 
12

--------------------------------------------------------------------------------

 
16.2           Remedies
 
The Lenders hereby irrevocably agree that the Agent shall be authorized, upon
receipt by it of an Enforcement Notice and until such time as the Trigger Event
described therein is cured or waived, and at the direction of the Majority
Lenders or incidental to any such direction, for the purpose of carrying out the
terms of this Agreement and any of the Loan Documents, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes hereof and thereof,
including, without limiting the generality of the foregoing, to the extent
permitted by applicable law, to do the following:
 
 
(a)
to ask for, demand, sue for, collect, receive, or give acquittance for any and
all monies due or to become due with respect to the Collateral (except that,
without the consent of all Lenders, the Agent shall not accept any Obligations
in whole or partial consideration from the disposition of any Collateral);

 
 
(b)
to receive, take, endorse, assign and deliver any and all cheques, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments, documents and chattel paper taken or received by the Agent in
connection with this Agreement or any of the Loan Documents;

 
 
(c)
to commence, file, prosecute, defend, settle, compromise or adjust any claim,
suit, action or proceeding with respect to the Collateral;

 
 
(d)
to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof pursuant to the terms and conditions of this Agreement and the Loan
Documents; and

 
(c)  
to do, at its option and at the expense and for the account of the Lenders (to
the extent the Agent shall not be reimbursed by the Borrowers) at any time or
from time to time, all acts and things which the Agent deems reasonably
necessary to protect or preserve the Collateral and to realize upon the
Collateral.

 
16.3           Application of Proceeds
 
The Lenders and the Borrowers agree that if a Lender (a “Receiving Party”)
receives a payment (such payment, a “Shared Payment”) following the receipt of
an Enforcement Notice regarding the occurrence of a Trigger Event, such Shared
Payment shall be paid over to the Agent to be distributed as provided below.  It
is understood that such Enforcement Notice may be given at any time after the
occurrence of a Trigger Event and that there is no obligation to give such
notice immediately upon the occurrence of a Trigger Event.  Such obligation to
pay over the Shared Payment shall apply regardless of whether the Shared Payment
is paid directly by a Borrower as a payment in respect of any of the
Obligations, obtained by means of a set-off, received as insurance or
expropriation proceeds pursuant to any of the Loan Documents, or otherwise
realized as a result of enforcement action taken with respect to the Collateral
or any other collateral securing any of the Obligations, or paid as a
distribution in any Insolvency Proceeding, but shall not apply to amounts
received by operation of clauses First through Fifth of this Section 16.3 set
out below.  Shared Payments shall be applied as follows:
 
 
First:
to the payment of (i) all costs and expenses (including legal or other
professional fees, currency conversion expenses and tax liabilities) incurred by
the Agent in connection with the execution of its duties hereunder, including
all such costs and expenses incurred in connection with the sale, collection or
other realization in respect of the Collateral or any Enforcement action taken
in respect of any Loan Document or in repayment of all monies borrowed by the
Agent to pay such costs and expenses;


 
13

--------------------------------------------------------------------------------

 
 
 
Second:
to the Lenders pro rata in proportion to the respective amounts of the
Obligations constituting accrued and unpaid expenses owed to the Lenders under
the Loan Documents;

 
 
Third:
to the Lenders pro rata in proportion to the respective amounts of the
Obligations (other than the Obligations described in clause “Second”) owed to
the Lenders under the Loan Documents;

 
 
Fourth:
to the payment of other obligations of any of the Borrowers to any of the
Lenders which are not paid in accordance with the preceding subparagraphs,
rateably in accordance with the respective amounts of such other obligations;
and

 
 
Fifth:
after indefeasible payment in full of all Obligations, to the Borrowers or upon
the order of the Borrowers, or to whomsoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct, of any surplus then
remaining from such amounts.

 
For any distribution of monies pursuant to this Section 16.3 made to a Lender
and denominated in a currency other than the currency in which such distribution
is denominated, the Agent shall exchange the relevant portion of such
distribution into the equivalent amount of the applicable currency based on
exchange rates on the date of distribution.
 
16.4           Insurance and Expropriation Proceeds
 
If, at any time after an Event of Default has occurred and is continuing, the
Agent receives or, at the time such Event of Default occurs, the Agent is
otherwise holding any insurance or expropriation proceeds pursuant to any of the
Loan Documents, the Agent shall hold all such amounts and distribute the same in
accordance with Section 16.3 hereof.
 
17           MISCELLANEOUS.
 
17.1           Notices.
 
All notices and other communications provided for herein shall be in writing and
given as follows:
 
Each notice to a party must be given in writing.  A notice may be given by
delivery to an individual or by facsimile and will be validly given if delivered
on a Business Day to an individual at the following address, or, if transmitted
on a Business Day by fax addressed to the following party:
 
If to the Agent:


Name:                     Kalamalka Partners Ltd.
Attention:              David Willis
Address:                101 – 2903 35th Avenue
Vernon, B.C., V1T 2S7
Fax No.:                  (250) 542-8300

 
14

--------------------------------------------------------------------------------

 
 
If to the Lenders:


As set out opposite or beneath each Lender’s name on the execution pages of this
Agreement.
 
If to a Borrower:


Name:                      Search By Headlines.com Corp.
Attention:               Joel Primus
Address:                 2-34346 Manufacturers Way, Abbotsford BC V2S 7M1
Fax No.:                   1-877-366-4767


Name:                       Naked Boxer Brief Clothing Inc.
Attention:                Joel Primus
Address:                  2-34346 Manufacturers Way, Abbotsford BC V2S 7M1
Fax No.:                    1-877-366-4767


with a copy to:


Name:                        Clark Wilson LLP
Attention:                 Virgil Hlus
Address:                   800-885 West Georgia Street, Vancouver BC V6C 3H1
Fax No.:                      604-687-6314


or to any other address, fax number or individual that the party
designates.  Any notice:
 
(a)  
if validly delivered, will be deemed to have been given when delivered;



(b)  
if validly transmitted by fax before 3:00 p.m. (local time at the place of
receipt) on a Business Day, will be deemed to have been given on that Business
Day; and



(c)  
if validly transmitted by fax after 3:00 p.m. (local time at the place of
receipt) on a Business Day, will be deemed to have been given on the Business
Day after the date of the transmission.

 
17.2           Amendments.
 
Neither this Agreement nor any of the Loan Documents may be amended or waived
except by a writing signed by all of the Lenders, the Agent and the Borrowers.

 
15

--------------------------------------------------------------------------------

 
17.3           Conflicts with Loan Documents, Interlender Agreement and other
Credit Documents.
 
The parties hereto agree that, if any provision of this Agreement is
inconsistent with or contrary to any provisions in any of the Loan Documents,
the provisions of this Agreement shall prevail as among the parties hereto.
 
17.4           Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the Agent and
the Lenders and their respective successors and assigns.  If any Lender shall
transfer the Obligations owing to it, it shall promptly so notify the Agent in
writing.  No Lender which transfers any Obligations owing to it shall transfer
its benefits under the Loan Documents without obtaining from the transferee and
delivering to the Agent and the Lenders, a Joinder Agreement and an executed
acknowledgement of the transferee agreeing to be bound by the terms hereof to
the same extent as if it had been a Lender on the date hereof.  Each transferee
of any Obligations shall take such Obligations subject to the provisions of this
Agreement and to any request made, waiver or consent given or other action taken
or authorized hereunder by each previous holder of such Obligations prior to the
receipt by the Agent of written notice of such transfer; and, except as
expressly otherwise provided in such notice, the Agent shall be entitled to
assume conclusively that the transferee named in such notice shall thereafter be
vested with all rights and powers as a Lender under this Agreement (and the
Agent may conclusively assume that no Obligations have been subject to any
transfer other than transfers of which the Agent has received such a
notice).  Upon the written request of any Lender, the Agent will provide such
Lender with copies of any written notices of transfer received pursuant hereto.
 
17.5           Continuing Effectiveness.
 
This Agreement shall continue to be effective among the Agent and the Lenders
even though a case or proceeding under any bankruptcy or insolvency law or any
proceeding in the nature of a receivership, whether or not under any insolvency
law, shall be instituted with respect to the Borrowers or any portion of the
property or assets of the Borrowers, and all actions taken by the Lenders with
respect to the Collateral or by the Agent with regard to such proceeding shall
be determined by the Majority Lenders as provided for herein; provided, however,
that nothing herein shall be interpreted to preclude any Lender from filing a
proof of claim with respect to its Obligations or from casting its vote, or
abstaining from voting, for or against confirmation of a plan of reorganization
in a case of bankruptcy, insolvency or similar law in its sole discretion.
 
17.6           Further Assurances.
 
Each Borrower agrees to do such further acts and things and to execute and
deliver such additional agreements, powers and instruments as any Lender or the
Agent may reasonably request to carry into effect the terms, provisions and
purposes of this Agreement or to better assure and confirm unto the Agent or any
of the Lenders its respective rights, powers and remedies hereunder.
 

 
16

--------------------------------------------------------------------------------

 
17.7           Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  A facsimile
of the signature of any party on any counterpart shall be effective as the
signature of the party executing such counterpart for purposes of effectiveness
of this Agreement.
 
17.8           Effectiveness.
 
This Agreement shall become effective immediately upon execution hereof by the
Agent and the Lenders, and upon execution and delivery by the Borrowers of the
Loan Documents to which each is a party, and shall continue in full force and
effect until the expiration of 90 days following the date on which the
Obligations are paid in full, the Notes have been terminated and cancelled and
no other extensions of credit under the Notes shall be outstanding,
notwithstanding that from time to time prior thereto the Borrower may be free
from any Obligations
 
17.9           Governing Law.
 
This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws in force in the Province of British Columbia (excluding any
conflicts of laws rule or principle which might refer such construction to the
laws of another jurisdiction).  Such choice of law shall, however, be without
prejudice to or limitation of any other rights available to the Agent or any
Lender under the laws of any jurisdiction where a Borrower or its property may
be located.
 
17.10         Headings.
 
Headings of sections of this Agreement have been included herein for convenience
only and should not be considered in interpreting this Agreement.
 
17.11         No Implied Beneficiaries.
 
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon or give to any Person other than the Lenders and the
Agent any right, remedy or claim under or by reason of this Agreement or any
covenant, condition or stipulation herein contained.
 
17.12        Severability.
 
If any provision of this Agreement shall be held or deemed to be, or shall in
fact be, inoperative or unenforceable as applied in any particular case in any
jurisdiction, or because it conflicts with any other provision or provisions
hereof or with any constitution or statute or rule of public policy, or for any
other reason, such circumstance shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or rendering any other provision herein contained invalid,
inoperative or unenforceable to any extent whatsoever.  Upon the determination
that any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to give effect to their original intention as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the maximum extent possible.

 
17

--------------------------------------------------------------------------------

 
17.13           Obligations Several.
 
The obligations and representations and warranties of each of the Lenders and
the Agent herein are several.  Nothing herein contained shall be construed as
creating among the Lenders a partnership, joint venture or other joint
association.
 
17.14           No Obligation to Extend Credit.
 
No provision of this Agreement shall be construed as obligating any Lender to
advance any monies or otherwise extend credit to a Borrower at any time.
 
17.15           Further Advances.
 
Any obligation of the Agent to arrange for the Lenders or alternate lenders to
advance monies or otherwise extend credit up to a total of $800,000 (including
funds already advanced under the Notes) is conditional upon the Borrowers not
being in default under any of the Loan Documents.
 
17.16           Representations of Parties.
 
Each of the parties hereto, severally and not jointly, represents and warrants
to the other parties hereto that such party has all requisite power and capacity
to execute, deliver and perform this Agreement and that the execution, delivery
and performance of this Agreement has been duly authorized by all necessary
action on the part of such party and that this Agreement constitutes the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of Lenders’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law).
 
17.17           Third Party Interests.
 
Each party to this Agreement hereby represents to the Agent that any account to
be opened by, or interest to held by the Agent in connection with this
Agreement, for or to the credit of such party, either (i) is not intended to be
used by or on behalf of any third party; or (ii) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Agent’s prescribed form as to the
particulars of such third party.
 
17.18           AGENT NOT BOUND TO ACT.
 
The Agent shall retain the right not to act and shall not be liable for refusing
to act if, due to a lack of information or for any other reason whatsoever, the
Agent, in its sole judgment, determines that such act might cause it to be in
non-compliance with any applicable anti-money laundering or anti-terrorist
legislation, regulation or guideline, provided that it shall give written notice
of such determination to each Lender.  Further, should the Agent, in its sole
judgment, determine at any time that its acting under this Agreement has
resulted in its being in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline, then it shall
have the right to resign on 10 days’ written notice to the other parties to this
Agreement, provided (i) that the Agent’s written notice shall describe the
circumstances of such non-compliance; and (ii) that if such circumstances are
rectified to the Agent’s satisfaction within such 10-day period, then such
resignation shall not be effective.

 
18

--------------------------------------------------------------------------------

 
17.19           SUBSEQUENT ROUNDS
 
The Lenders will have a right first refusal to arrange subsequent comparable
debt financing for the Borrowers for a period of one (1) year from the date of
the first advance under the Loan Documents (the “RFR Period”).  Additionally,
during the one (1) year period following the RFR Period, the Borrowers shall
communicate their requirements for debt financing to the Lenders and provide the
Lenders with the opportunity to provide a proposal to the Borrowers with respect
to such debt financing.
 
[EXECUTION PAGE TO FOLLOW]
 


 


 


 


 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its respective officer thereunto duly authorized as of
the date first above written.
 


 
KALAMALKA PARTNERS LTD., by
 
its authorized signatory


By:           /s/ David Willis
Name:     David Willis
Title:       President




NAKED BOXER BRIEF CLOTHING INC.,
by its authorized signatory(ies)
 
By:           /s/ Joel Primus
Name:     Joel Primus
Title:       CEO and Presdient






SEARCH BY HEADLINES.COM CORP.,
by its authorized signatory(ies)
 
By:           /s/ Joel Primus
Name:     Joel Primus
Title:       CEO and Presdient

 
19

--------------------------------------------------------------------------------

 

EXECUTION BY THE LENDERS


Lenders which are corporate entities to execute as follows:


DARROCH INVESTMENTS LTD.
By its authorized signatory:
 
/s/ Gregory Darroch
Gregory Darroch
Contact Name: Gregory Darroch
 
Address: 576 Middleton Way, Coldstream BC
               V1B 3W8
 
Fax No.:



EXECUTION BY THE LENDERS


Lenders who are individuals to execute in the presence of a witness as follows:


 
 
/s/ David Lund
Signature of Lender: David Lund
 
Address:  355 Grey Road, Kelowna BC V1X 1W9
 
Fax No.:
 
 
_____________________________________
Signature of Witness
 
Print name of Witness: ___________________
 
 
/s/ Bryce Stephens
Signature of Lender: Bryce Stephens
 
227 Shawnee Mews SW, Calgary AB T2Y 1W4
 
Fax No.
 
 
_____________________________________
Signature of Witness
 
Print name of Witness: ___________________
 
 
/s/ John Nelson
Signature of Lender: John Nelson
 
968 Ryder Drive, Kelowna BC V1Y 7T5
 
Fax No.
 
 
_____________________________________
Signature of Witness
 
Print name of Witness: ___________________


 
20

--------------------------------------------------------------------------------

 
